Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. EP19178782.9, filed on 06/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oggier (US 2011/0149071 A1) hereinafter Oggier.
Regarding Claims 1, Oggier teaches a method for compensating stray light caused by an object in a scene that is sensed by a time-of-flight camera (Abstract; compensating stray light), the method comprising: receiving an image of the scene from the time-of-flight camera (fig.1; receiving image of the scene; Para. 0032, lines 1-4); controlling the time-of-flight camera to capture a reference image of the scene using a code modulated signal for illumination such that a measurement range of the time-of-flight camera is limited to a distance range around the object (fig.4; Para.0045; amount of stray light is determined by the reflective target 152 or low 150); modifying the image of the scene or an image derived therefrom using the reference image to obtain a compensated image of the scene (fig.4; Para.0045; stay light produced by bright object 154 control by the controller C); and outputting the compensated image (Para.0055; output image for determining the range of object in the scene).

Regarding Claims 2, Oggier teaches the method of claim 1, wherein the image of the scene is one of a raw image or an image derived from the raw image (fig.4; controller C receive signal from demodulation pixel before process by the controller).  

Regarding Claims 3, Oggier teaches the method of claim 1, further comprising determining that the object causes stray light based on the image of the scene (Para.0010; object causing stray light).  

Regarding Claims 5, Oggier teaches the method of claim 1, further comprising: determining a distance of the object to the time-of-flight camera based on the image of the scene (fig.4; Para.0041-0043; determining the distance); and adjusting the code modulated signal based on the determined distance of the object to the time-of-flight camera (Para.0041-0044; modulating light in different frequency).  

Regarding Claims 6, Oggier teaches the method of claim 5, wherein adjusting the code modulated signal comprises selecting one of a plurality of predefined code modulated signals based on the distance of the object to the time-of-flight camera (fig.4; Para.0041-0043; determining the distance based the phase value).  

Regarding Claims 7, Oggier teaches the method of claim 5, wherein adjusting the code modulated signal is further based on information about a movement of the time-of-flight camera after capturing the image of the scene (Para.0041-0044; adjusting modulating light in different frequency).  

Regarding Claims 8, Oggier teaches the method of claim 1, wherein modifying the image of the scene or the image derived therefrom using the reference image comprises: subtracting reference values indicated by the pixels of the reference image from values indicated by the pixels of the image of the scene or the image derived therefrom (fig.7; Para.00-64-0069 and 0080; subtracting values from values of the pixels of the image to modify the scene or determine the distance). 
 
Regarding Claims 9, Oggier teaches the method of claim 8, wherein the reference values indicate a phase shift between the code modulated signal and measurement signals generated by the time-of-flight camera based on reflected light from the scene (Para.0050; phase shift P of the modulation signal).  

Regarding Claims 10, Oggier teaches the method of claim 8, wherein the reference values indicate phasors (Para.0056; phase measurements).  

Regarding Claims 11, Oggier teaches the method of claim 1, wherein modifying the image of the scene or an image derived therefrom using the reference image comprises: 1012-2726 / 2019P50324 US22 scaling reference values indicated by the pixels of the reference image by a scaling function to obtain a scaled reference image; and modifying the image of the scene or the image derived therefrom using the scaled reference image to obtain the compensated image (Para.0055; output image for determining the range of object in the scene).  

Regarding Claims 12, Oggier teaches the method of claim 1, wherein the image of the scene is a raw image of a first series of raw images captured by the time-of-flight camera or is derived from the first series of raw image (fig.4; controller C receive signal from demodulation pixel), wherein the reference image is a raw image of a second series of raw images captured by the time-of-flight camera or is derived from the second series of raw image (fig.4; controller C receive signal from demodulation pixel), and wherein the first series of raw images comprises more raw images than the second series of raw images (fig.4; controller C receive signal from demodulation pixel).  

Regarding Claims 13, Oggier teaches the method of claim 1, wherein at least one pixel of the compensated image indicates a distance to the time-of-flight camera based on the modification of the image of the scene or the image derived therefrom using the reference image and additionally indicates a distance of the object to the time-of-flight camera (fig.4; Para.0041-0043; determining the distance based on the pixel value changes).  

Regarding Claims 14, Oggier teaches the method of claim 1, further comprising: receiving another image of the scene from the time-of-flight camera (fig,1), wherein the other image of the scene is captured by the time-of-flight camera using a continuous wave modulated signal for illuminating the scene that exhibits a different frequency than a continuous wave modulated signal used for capturing the image of the scene (fig.7; Para.0055; output image for determining the range of object in the scene); modifying the other image of the scene or an image derived therefrom using the reference image to obtain another compensated image of the scene (fig.4; determining the distance); and combining the compensated image of the scene and the other compensated image of the scene to obtain a depth image of the scene (Para.0055; output image for determining the range of object in the scene) .  

Regarding Claim 15, is rejected same reason as Claim 1.

Regarding Claim 16, is rejected same reason as Claim 3.

Regarding Claim 18, is rejected same reason as Claim 5.

Regarding Claim 19, is rejected same reason as Claim 6.

20. The apparatus of claim 15, wherein the processing circuit is further configured to subtract reference values indicated by the pixels of the reference image from values indicated by the pixels of the image of the scene or the image derived therefrom, to modify the image of the scene or the image derived therefrom using the reference image comprises (fig.7; Para.00-64-0069 and 0080; subtracting values from values of the pixels of the image to modify the scene or determine the distance).

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 4 which specifically comprises the following features in combination with other recited limitations:--capturing the image of the scene, the time-of- flight camera uses a continuous wave modulated signal for illuminating the scene and generates measurement signals based on reflected light from the scene, wherein the image of the scene is based on correlations of the continuous wave modulated signal and the measurement signals according to a correlation function, and wherein determining that the object causes stray light comprises: determining a distance of the object to the time-of-flight camera based on the image of the scene;1012-2726 / 2019P50324 US21 comparing a correlation value of at least one of the correlations to a threshold value, the threshold value depending on the determined distance of the object to the time-of-flight camera; and determining that the object causes stray light if the correlation value is above the threshold value.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698